Order entered September 26, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01103-CR
                                      No. 05-18-01104-CR

                       CHEVIS JOVAN ARMSTEAD, SR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F15-75628-Q & F15-75629-Q

                                           ORDER
       A review of these cases shows appellant timely filed his notices of appeal in the trial

court on May 3, 2018; those notices of appeal were forwarded to this Court on September 21,

2018. On September 24, 2018, trial counsel Franklyn Mickelsen filed motions to withdraw as

counsel.

       We GRANT the September 24th motions of Franklyn Mickelsen to withdraw as counsel.

We DIRECT the Clerk to remove Franklyn Mickelsen as appellant’s attorney of record.

       Because criminal defendants have a constitutional right to effective assistance of counsel

on appeal, whether counsel is appointed or retained, we ORDER the trial court to conduct a

hearing to determine whether appellant is entitled to court-appointed counsel in these appeals. If
the trial court finds that appellant is entitled to court-appointed counsel, we ORDER the trial

court to appoint an attorney to represent appellant in the appeals. If the trial court finds that

appellant is not entitled to court-appointed counsel, the trial court shall determine whether

appellant will retain counsel to represent him in the appeals and, if so, the name, State Bar

number, and contact information for retained counsel.

        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order.

        We ABATE the appeals to allow the trial court to comply with the order. The appeals

will be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.




                                                    /s/    CRAIG STODDART
                                                           JUSTICE